DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on January 5, 2021. 
Claims 1-2, and 10-11 have been amended.
Claims 1-20 are still pending. 
Response to Arguments
Applicant’s arguments, see Pg. 8, filed January 5, 2021, with respect to Abstract have been fully considered and are persuasive.  The objection of the Abstract has been withdrawn. Applicant has corrected the Abstract by removing the minor informalities. 
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to applicant's argument that Lu fails to teach delivering the total dosage in a manner that allows the organ outside the target volume time to recover from toxicity, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perkó (U.S. 2020/0289848) in view of Siochi (U.S. 6,142,925).
Regarding claim 1:
Perkó discloses a system comprising: 
a non-transitory memory ([0086], non-transitory storage medium) storing instructions; and 
a processor ([0086], computer) configured to execute the instructions to: 
determine a target volume ([0017]-[0019], the tumor and surrounding tissue are identified from planning image) for a radiation procedure based on at least one image ([0017], planning image of the tumor and surrounding tissue), wherein the radiation procedure comprises a total dose of radiation to be administered in a time period ([0019], total dose and dose objectives); 
determine an organ outside of the target volume ([0017]-[0019], the tumor and surrounding tissue are identified from planning image) at risk of acute toxicity from the radiation procedure based on the at least one image ([0017]-[0019], the tumor and surrounding tissue are identified from planning image); and
 construct a sequence plan that ensures the total dose of radiation is administered in the time period ([0022]-[0024], optimization of therapy plan), wherein the sequence plan comprises a high fractional dose of radiation ([0069], high dose) and a low fractional dose of radiation 
However, Perkó fails to disclose time period comprising three or more days; wherein the sequence plan comprises one day of a high fractional dose of radiation and two or more days of a low fractional dose of radiation each, wherein administering the low fractional dose of radiation over the two or more days allows time for the organ outside of the target volume time to recover from acute toxicity.
Siochi teaches time period comprising three or more days (Col. 2, lines 33-40, three days); 
wherein the sequence plan comprises one day of a high fractional dose of radiation (Col. 2, lines 33-40, high dose one day) and two or more days of a low fractional dose of radiation (Col. 2, lines 33-40, low dose for two days), wherein administering the low fractional dose of radiation over the two or more days (Col. 2, lines 33-40, low dose for two days) allows time for the organ outside of the target volume time to recover from acute toxicity.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Perkó with the treatment planning technique taught by Siochi in order to improve device resolution for more accurate treatment (Siochi; Col. 1, lines 58-67). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3:

construct a second sequence plan that ensure the total dose of radiation is administered in a second time period (Perkó; [0022]-[0024], optimization of therapy plan), wherein the second sequence plan comprises a day of a high fractional dose of radiation (Siochi; Col. 4, lines 25-67  dosages are different depending on the day) and days of a low fractional dose of radiation delivered at a different distribution than the first sequence plan (Siochi; Col. 4, lines 25-67  dosages are different depending on the day) but fails to explicitly disclose one day of a high fractional dose of radiation and four days of a low fractional dose of radiation delivered.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Perkó with the treatment planning technique taught by Siochi in order to improve device resolution for more accurate treatment (Siochi; Col. 1, lines 58-67). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the daily radiation dosage amount of Perkó and Siochi in order to reduce the risk of damaging normal tissues by reducing the amount of radiation exposed to the normal tissues. Therefore, it would have been obvious to make such optimization in order to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:

construct a third sequence plan that ensure the total dose of radiation is administered in a third time period (Perkó; [0022]-[0024], optimization of therapy plan), wherein the third sequence plan comprises a day of a high fractional dose of radiation (Siochi; Col. 4, lines 25-67  dosages are different depending on the day) and days of a low fractional dose of radiation delivered at another different distribution than the first sequence plan and the second sequence plan (Siochi; Col. 4, lines 25-67  dosages are different depending on the day) but fails to explicitly disclose one day of a high fractional dose of radiation and four days of a low fractional dose of radiation delivered at another different distribution than the first sequence plan and the second sequence plan.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Perkó with the treatment planning technique taught by Siochi in order to improve device resolution for more accurate treatment (Siochi; Col. 1, lines 58-67). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the daily radiation dosage amount of Perkó and Siochi in order to reduce the risk of damaging normal tissues by reducing the amount of radiation exposed to the normal tissues. Therefore, it would have been obvious to make such optimization in order to yield predictable 
Regarding claim 5:
The combination of Perkó and Siochi discloses the system of claim 1, wherein the sequence plan is constructed to reduce the risk of acute toxicity (Perkó; [0021], decrease undesired damage to organs at risk) in the organ outside of the target volume while still delivering the total dose of radiation to the target volume (Perkó; [0021], decrease undesired damage to organs at risk).  
Regarding claim 6:
The combination of Perkó and Siochi discloses the system of claim 1, wherein the target volume comprises malignant cells (Perkó; [0017], tumor).  
Regarding claim 7:
The combination of Perkó and Siochi discloses the system of claim 1, but fails to explicitly disclose wherein the high fractional dose of radiation is greater than 1/5 times the total dose of radiation to be administered in the time period and the low fractional dose of radiation is less than 1/5 times the total dose of radiation.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the fractional dosage amount of Perkó and Siochi in order to reduce the risk of damaging normal tissues by reducing the amount of radiation exposed to the normal tissues. Therefore, it would have been obvious to make such optimization in order to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9:
 the system of claim 1, wherein the total dosage is greater than a uniform total dosage delivered to the target area according to a sequence plan of uniform fractional doses of radiation (Perkó; [0020]-[0021], total dose is greater).
Regarding claim 10:
Perkó discloses a method comprising: 
receiving, by a system comprising a processor, a radiation procedure comprising a total dose of radiation to be administered in a time period ([0019], total dose and dose objectives); 
determining, by the system, a target volume for the radiation procedure based on at least one image ([0017], planning image of the tumor and surrounding tissue);
 determining, by the system, an organ outside of the target volume ([0017], planning image of the tumor and surrounding tissue) at risk of acute toxicity from the radiation procedure based on the at least one image ([0017], planning image of the tumor and surrounding tissue); and 
constructing, by the system, a sequence plan that ensures the total dose of radiation is administered in the time period ([0022]-[0024], optimization of therapy plan), wherein the sequence plan comprises a high fractional dose of radiation ([0069], high dose) and a low fractional dose of radiation ([0069], low dose), wherein the sum of high fractional dose of radiation and the low fractional dose of radiations equals the total radiation administered in time period ([0069], total dose).
However, Perkó fails to disclose time period comprising three or more days; wherein the sequence plan comprises one day of a high fractional dose of radiation and two or more days of a low fractional dose of radiation each, wherein administering the low fractional dose of radiation 

Siochi teaches time period comprising three or more days (Col. 2, lines 33-40, three days); 
wherein the sequence plan comprises one day of a high fractional dose of radiation (Col. 2, lines 33-40, high dose one day) and two or more days of a low fractional dose of radiation (Col. 2, lines 33-40, low dose for two days), wherein administering the low fractional dose of radiation over the two or more days (Col. 2, lines 33-40, low dose for two days) allows time for the organ outside of the target volume time to recover from acute toxicity.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Perkó with the treatment planning technique taught by Siochi in order to improve device resolution for more accurate treatment (Siochi; Col. 1, lines 58-67). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12:
The combination of Perkó and Siochi discloses the method of claim 10, further comprising displaying, by the system, a graphical representation of the sequence plan on a graphical display device (Perkó; Fig. 1, 40).
Regarding claim 13:
The combination of Perkó and Siochi discloses the method of claim 12, receiving, by the system, a confirmation of the sequence plan from an input device (Perkó; [0072], user confirmation); and 

Regarding claim 14:
The combination of Perkó and Siochi discloses the method of claim 10, determining, by a system, a second organ (Perkó; [0017], one or more organs at risk determined) outside the target volume at risk of acute toxicity from the radiation procedure based on the at least one image (Perkó; [0017], one or more organs at risk determined based on image); and
 constructing, by the system, a second sequence plan that ensure the total dose of radiation is administered in a second time period (Perkó; [0022]-[0024], optimization of therapy plan), wherein the second sequence plan comprises a day of a high fractional dose of radiation (Siochi; Col. 4, lines 25-67  dosages are different depending on the day) and days of a low fractional dose of radiation delivered at a different distribution than the first sequence plan (Siochi; Col. 4, lines 25-67  dosages are different depending on the day) but fails to explicitly disclose one day of a high fractional dose of radiation and four days of a low fractional dose of radiation delivered.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Perkó with the treatment planning technique taught by Siochi in order to improve device resolution for more accurate treatment (Siochi; Col. 1, lines 58-67). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the daily radiation dosage amount of Perkó and Siochi in order to reduce the risk of damaging normal tissues by reducing the amount of radiation exposed to the normal tissues. Therefore, it would have been obvious to make such optimization in order to yield predictable 
Regarding claim 15:
The combination of Perkó and Siochi discloses the method of claim 14, further comprising: determining, by the system, a third organ outside the target volume (Perkó; [0017], one or more organs at risk determined) at risk of acute toxicity from the radiation procedure based on the at least one image (Perkó; [0017], one or more organs at risk determined based on image); and 
constructing, by the system, a third sequence plan that ensure the total dose of radiation is administered in a third time period (Perkó; [0022]-[0024], optimization of therapy plan), wherein the third sequence plan comprises a day of a high fractional dose of radiation (Siochi; Col. 4, lines 25-67  dosages are different depending on the day) and days of a low fractional dose of radiation delivered at another different distribution than the first sequence plan and the second sequence plan (Siochi; Col. 4, lines 25-67  dosages are different depending on the day) but fails to explicitly disclose one day of a high fractional dose of radiation and four days of a low fractional dose of radiation delivered at another different distribution than the first sequence plan and the second sequence plan.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Perkó with the treatment planning technique taught by Siochi in order to improve device resolution for more accurate treatment (Siochi; Col. 1, lines 58-67). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the daily radiation dosage amount of Perkó and Siochi in order to reduce the risk 
Regarding claim 16:
The combination of Perkó and Siochi discloses the method of claim 10, wherein the sequence plan is constructed to reduce the risk of acute toxicity (Perkó; [0021], decrease undesired damage to organs at risk) in the organ outside of the target volume while still delivering the total dose of radiation to the target volume (Perkó; [0021], decrease undesired damage to organs at risk).  
Regarding claim 17:
The combination of Perkó and Siochi discloses the method of claim 10, wherein the target volume comprises malignant cells (Perkó; [0017], tumor).  
Regarding claim 18:
The combination of Perkó and Siochi discloses the method of claim 10, but fails to explicitly disclose wherein the high fractional dose of radiation is greater than 1/5 times the total dose of radiation to be administered in the time period and the low fractional dose of radiation is less than 1/5 times the total dose of radiation.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the fractional dosage amount of Perkó and Siochi in order to reduce the risk of damaging normal tissues by reducing the amount of radiation exposed to the normal tissues. Therefore, it would have been obvious to make such optimization in order to yield predictable 
Regarding claim 20:
The combination of Perkó and Siochi discloses the method of claim 10, wherein the total dosage is greater than a uniform total dosage delivered to the target area according to a sequence plan of uniform fractional doses of radiation (Perkó; [0020]-[0021], total dose is greater).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perkó (U.S. 2020/0289848) in view of Siochi (U.S. 6,142,925) as applied to claims 1 and 10 above, and further in view of Sjolund (U.S. 2020/0246635).
Regarding claim 8:
The combination of Perkó and Siochi discloses the system of claim 7.
However, the combination of Perkó and Siochi fails to disclose wherein the high fractional dose of radiation and the low fractional dose of radiation are chosen based on a recovery rate of the organ outside of the target volume from acute toxicity.
Sjolund teaches wherein the high fractional dose of radiation and the low fractional dose of radiation are chosen based on a recovery rate of the organ outside of the target volume from acute toxicity ([0029] and [0045], dosage depends on recovery rate).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Perkó and Siochi with the dose calculation taught by Sjolund in order to reduce the side effects on healthy tissue by optimizing the radiation dose (Sjolund; [0034]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19:

However, the combination of Perkó and Siochi fails to disclose wherein the high fractional dose of radiation and the low fractional dose of radiation are chosen based on a recovery rate of the organ outside of the target volume from acute toxicity.
Sjolund teaches wherein the high fractional dose of radiation and the low fractional dose of radiation are chosen based on a recovery rate of the organ outside of the target volume from acute toxicity ([0029] and [0045], dosage depends on recovery rate).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Perkó and Siochi with the dose calculation taught by Sjolund in order to reduce the side effects on healthy tissue by optimizing the radiation dose (Sjolund; [0034]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts Perkó (U.S. 2020/0289848) and Siochi (U.S. 6,142,925).
Regarding claim 2:
The combination of Perkó and Sochi discloses the system of claim 1, wherein the sequence plan is sent to a computing device associated with a radiation delivery device (Perkó; [0025], plan is sent to radiation therapy device), 

However, Perkó and Siochi fail to disclose transmits information associated with the sequence plan back to the computing device, wherein the computing device determines a new sequence plan for a next time period based on the transmitted information.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 11:
The combination of Perkó and Siochi discloses the method of claim 10, further comprising sending, by the system, the sequence plan to a computing device associated with a radiation delivery device (Perkó; [0086], computers perform planning), 
wherein the radiation delivery device (Perkó; Fig. 1, 54) delivers the total dose of radiation to a patient associated with the target volume according to the sequence plan (Perkó; [0025], plan is sent to radiation therapy device).
However, Perkó and Siochi fail to disclose transmits information associated with the sequence plan back to the computing device, wherein the computing device determines a new sequence plan for a next time period based on the transmitted information.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grosser (U.S. 6,477,229)- Radiation therapy planning system that controls the dosage amount for each session.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884      

/DANI FOX/Primary Examiner, Art Unit 2884